Citation Nr: 1628271	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for left knee degenerative arthritis, to include as secondary to service-connected right ankle disability.

2. Entitlement to a compensable rating for service-connected chronic right ankle sprain with degenerative changes for the period of March 31, 2009 through July 12, 2010.

3. Entitlement to an evaluation in excess of 10 percent for service-connected chronic right ankle sprain with degenerative changes for the period of July 13, 2009 through April 11, 2012.

4. Entitlement to an evaluation in excess of 20 percent for service-connected chronic right ankle sprain with degenerative changes for the period of April 12, 2012 through August 29, 2013.

5. Entitlement to an evaluation in excess of 30 percent for service connected ankylosis of the right ankle (previously rated as right ankle sprain with degenerative changes) for the period after August 29, 2013.
REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1964 to June 1975, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2016.  A transcript of the hearing is in the claims folder.  

The issue of entitlement to service connection for left knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. For the period prior to July 31, 2010, the Veteran's chronic right ankle sprain with degenerative changes was manifest by flare-ups, reduced range of motion and pain; marked limitation of motion was not shown.

2. For the period from July 31, 2010 through April 11, 2012, the Veteran's chronic ankle sprain with degenerative changes was manifest by moderate, but not marked limitation of motion.

3. For the period of April 12, 2012 through August 29, 2013, the Veteran's chronic ankle sprain with degenerative changes was manifest by marked limitation of motion; however, ankylosis as defined by VA was not present.  

4. For the period from August 30, 2013, the Veteran's ankylosis of the right ankle was manifest in dorsiflexion between 0 degrees and 10 degrees; however, there is no evidence of ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion in more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

CONCLUSIONS OF LAW

1. For the period prior to July 31, 2010, the criteria for a 10 percent rating have been met for the Veteran's right ankle disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2. Prior to April 11, 2012, the criteria for a rating in excess of 10 percent rating have not been met for the Veteran's right ankle disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3. For the period dated April 12, 2012 through August 29, 2013, the criteria for a rating in excess of 20 percent rating have not been met for the Veteran's right ankle disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

4. For the period from August 30, 2013, the criteria for a rating in excess of 30 percent rating have not been met for the Veteran's right ankle disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. 

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the duty to notify was fulfilled in a letter from the RO dated April 21, 2009.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in April 2009, April 2012, and February 2014.  As discussed in further detail below, the assessments include clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Diagnostic codes 5270 through 5274 address disability ratings for the ankle.  In this case, as the record does not demonstrate ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy, Diagnostic Codes 5272, 5273, and 5274 are irrelevant.

Under Diagnostic Code 5270, a 20 percent rating is assigned when the ankle is ankylosed at less than 30 degrees in plantar flexion; a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion; and a maximum 40 percent rating is assigned when the ankle is ankylosed at more than 40 degrees in plantar flexion, at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.  

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle, while a 20 percent rating is assigned for marked limitation of motion.  Notably, 20 percent is the highest available schedular rating for limitation of motion of the ankle under Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Terms such as "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Period Prior to July 31, 2010

Treatment records for the period prior to July 31, 2010 are silent for any complaints or treatments related to the Veteran's chronic right ankle sprain with degenerative changes.

During an August 2009 VA examination, the Veteran reported that while he had no problems lifting, carrying, bending or twisting, repetitive movements did cause pain, aching, and swelling in his ankle.  The examiner diagnosed the Veteran with chronic sprain of the right ankle with degenerative changes.  Range of motion testing revealed the following in both ankles: 45 degrees plantar flexion and 22 degrees dorsiflexion with no pain.  The examiner noted that because of the degenerative changes in the Veteran's right ankle, he would lose between 0 and 5 degrees of his overall range of motion, strength, coordination, and fatigability.  

Applying the ratings criteria to the facts of the case, the Board finds that a compensable evaluation is warranted for the Veteran's right ankle disability.  To that end, the Board reiterates that when limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  The fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In this case, the August 2009 VA examination indicates that while the Veteran's range of motion was normal at the time of examination, during a flare up, his range of motion could be reduced up to 5 degrees.  Given that there is credible evidence of functional impairment of the right ankle -i.e. reduced range of motion - the Board finds that a 10 percent evaluation is warranted under Diagnostic Code 5271.  

However, a higher, 20 percent evaluation is not warranted because the Veteran's right ankle disability during this period of time does not more nearly approximate limitation of motion to a "marked" degree.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5271.  Rather, the lay and medical evidence-particularly the VA examination report-reflect full range of motion, but with some evidence of functional impairment, appropriately contemplated by a 10 percent rating under Diagnostic Code 5271.  Such functional impairment does not rise to the level of "marked" limitation of motion.  To the extent the Veteran avers that his symptoms are more severe, the Board finds the objective medical evidence to be more probative in determining that his right ankle disability is no more than 10 percent disabling for the period prior to July 31, 2010.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the Board notes the Veteran's statement, during his VA examination, that his right ankle symptoms were aggravated upon repetitious activity is consistent with a disability of no more than moderate severity.

Period from July 13, 2010 to April 11, 2012

Treatment records during this period demonstrate that the condition of the Veteran's right ankle did not worsen significantly.  During this time, the Veteran began to attend physical therapy, in which he rated that his ankle pain stays at 2 out of 10, with the worst pain being a 5 out 10.  See VA Treatment Records dated August 25, 2011.  He also indicated that he was still able to jog and hike, but after exercising, his ankle pain increased to 8 out of 10.  See VA Treatment Records dated March 15, 2011, August 22, 2011.  His range of motion did demonstrate some pain and it was noted that he had lost a significant amount of joint cartilage.  See VA Treatment Records dated April 15, 2011, May 25, 2011, and August 22, 2011.

The Board finds that based on the evidence of record, an evaluation in excess of 10 percent is not warranted for this period.  The evidence shows that the Veteran did experience constant pain in his ankle, which he rated 2 out of 10.  However, he was still able to engage in daily physical activities, such as jogging and hiking.  Indeed, functional loss as contemplated by DeLuca is not demonstrated during this period sufficient enough to warrant a higher rating.  Further, while treatment records demonstrate pain on range of motion, there is no indication that the limitation in the Veteran's range of motion was worse than moderate.  As such, a higher rating for this period of time is not warranted.

Period from April 12, 2012 to August 2013

The Veteran was afforded a VA examination in April 2012.  At that time, the Veteran reported constant use of an ankle brace, cane, and orthopedic shoes.  He also indicated that he had a limited ability to ambulate and weight bear.  He was unable to bear weight on his ankle for more than 10 minutes an hour due to pain.  He stated that the ankle brace did improve his stability.  Range of motion testing in the ankle revealed the following: plantar flexion measured at 5 degrees, with pain at 0 degrees; dorsiflexion measured at 5 degrees with pain at 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions with no additional limitation in range of motion.  However, as to functional loss in the right ankle, there was less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing.  

The examiner also noted that there was localized tenderness/pain on palpation of the joints/soft tissue, while muscle strength was active movement against some resistance.  However, there were no shin splints, stress fractures, Achilles tendonitis, Achilles tender rupture, malunion of calcaneus or talus, or talectomy.  The examiner opined that while limited range of motion and stiffness were present in the right ankle, based on the VA definition of ankylosis, the Veteran did not have ankylosis of the right ankle.  See VA Examination dated April 12, 2012; Addendum dated July 12, 2012.

Subsequent treatment records demonstrate that the Veteran did receive injections in his right ankle for pain relief.  However, the records during this time period do not detail the severity of the Veteran's right ankle disability.

Based on the above, the Board finds that a rating in excess of 20 percent for this time period is not warranted.  Again, to the extent the Veteran avers that his symptoms are more severe, the Board finds the objective medical evidence to be more probative in determining that his right ankle disability is no more than 20 percent disabling for the period of April 12, 2012 to August 29, 2013.  See Jandreau, 492 F.3d at 1376-77.  The evidence demonstrates a significant decrease in the Veteran's range of motion in the right ankle, in addition to pain, weakness, and fatigability.  Such symptoms are adequately contemplated under the 20 percent rating for marked limitation of motion.  Only Diagnostic Code 5270 could afford the Veteran a higher rating; however, as there is no evidence of ankylosis during this period as defined by the VA, a higher rating under alternative Diagnostic Code 5270 is not warranted.  

Period from August 30, 2013

During this period, the Veteran reported that his ankle pain ranged from a 2 to 5 out of 10 at rest; however, during flare ups, the pain level increased to 8 to 10 out 10.  See VA Treatment Records dated July 31, 2014, August 18, 2014, September 11, 2014, October 2, 2014, and November 6, 2014.  The Veteran did receive periodic cortisone injections to help alleviate his pain; however, doctors still noted significantly limited range of motion in the right ankle and subtalar joints with unsteady gate.  See VA Treatment Records dated July 19, 2013, June 20, 2014, December 12, 2014, and January 9, 2015.

The Veteran's most recent VA examination was in February 2014.  At that time, the Veteran reported that standing or walking for longer than a couple minutes increased his pain.  Both plantar flexion and dorsiflexion measured at 0 in the right ankle; the examiner noted ankylosis in the right ankle in dorsiflexion between 0 and 10 degrees and in good weight bearing position.  As for functional loss, the examiner noted less movement than normal, swelling, deformity, and medial offset in the right ankle, which was larger than the left ankle.  See VA Examination dated February 20, 2014.

The Board finds that for the period after August 30, 2013, a rating in excess of 30 percent is not warranted.  As the most recent VA examination demonstrates, the Veteran's right ankle was ankylosed in dorsiflexion between 0 and 10 degrees and in a good weight bearing position.  A higher rating of 40 percent requires ankylosis in plantar flexion at more than 40 percent or in dorsiflexion at more than 10 degrees.  As neither of these is present, a higher rating of 40 percent is not warranted.  

In sum, the Board finds for the period prior to July 12, 2010, a compensable rating for the Veteran's right ankle disability is warranted based on his functional loss.  However, for the time periods subsequent to July 12, 2010, the Board finds that the assigned evaluations were consistent with symptoms as described in the record.  Thus, increased evaluations for the time period after July 12, 2010 are not warranted.   


ORDER

Entitlement to a 10 percent rating for service connected chronic right ankle sprain with degenerative changes for the period of March 31, 2009 through July 12, 2010 is granted subject to the laws governing the award of monetary benefit.

Entitlement to an evaluation in excess of 10 percent for service connected chronic right ankle sprain with degenerative changes for the period of July 13, 2009 through April 11, 2012 is denied.

Entitlement to an evaluation in excess of 20 percent for service connected chronic right ankle sprain with degenerative changes for the period of April 12, 2012 through August 29, 2013 is denied.

Entitlement to an evaluation in excess of 30 percent for service connected ankylosis of the right ankle (previously rated as right ankle sprain with degenerative changes) for the period after August 29, 2013 is denied.


REMAND

After reviewing the evidence, the Board finds that the remaining issues must be remanded for further evidentiary development.

Service treatment records demonstrate that the Veteran may have had a pre-existing left leg injury prior to his enlistment into service.  Notably, several times throughout service, the Veteran reported having broken his left leg while in high school.  See Reports of Medical History dated March 5, 1963, March 29, 1966, and August 24, 1972.  However, upon entrance, such an injury was not documented in the entrance examination.  See Report of Medical Examinations dated March 12, 1964.

When no pre-existing disorder is noted upon entrance examination into service, a veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  This presumption can only be rebutted by clear and unmistakable (i.e. undebatable) evidence to the contrary.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The Veteran was afforded a VA examination in relation to his service connection claim for left knee arthritis.  At the time of the examination, the examiner opined that the Veteran's knee disability was less likely than not related to service or his service-connected right ankle disability.  Rather, the examiner indicated that the Veteran's left knee disability was more likely secondary to his distal femur fracture, as such an injury put him at risk of developing arthritis in that knee.  See VA Examination dated August 20, 2009; Addendum dated November 20, 2009.  However, the examiner did not address whether or not the Veteran's distal femur fracture was aggravated beyond its natural progression during service, and if so, whether that aggravation caused or aggravated the current left knee arthritis disability.

As this examination has raised an additional theory of entitlement, remand is necessary to determine whether the Veteran's distal femur fracture preexisted his period of service, and if so whether it was aggravated by the Veteran's period of service.  It must also be determined whether arthritis of the left knee was caused by the potentially aggravated distal femur fracture.  If there is not clear and unmistakable evidence that the distal femur fracture pre-existed service, the examiner should opine as to whether the Veteran's left knee arthritis was caused or aggravated by the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's left knee disability and associate them with the claims file.

2. Schedule the Veteran for a VA examination for his left knee disability with the appropriate examiner to determine the nature and etiology of his claimed left knee arthritis.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.

After reviewing the file, eliciting history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should opine as to whether:

a) The Veteran's left leg disability, diagnosed as distal femur fracture, clearly and unmistakably preexisted service.

b) If a preexisting left leg disability is found, the examiner should determine whether the left leg disability clearly and unmistakably did not increase in severity during service.

c) If the examiner is unable to find that the left leg distal femur fracture clearly and unmistakably preexisted service, the examiner is then requested opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such left leg disability is otherwise etiologically related to service.

d) If the examiner finds that the left leg distal femur fracture was either caused or aggravated by service, the examiner should determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current left knee arthritis was caused or aggravated by the left leg distal femur.

e) If the examiner finds that the left leg distal femur fracture was NOT caused or aggravated by service, the examiner should determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current left knee arthritis was caused or aggravated by the service-connected right ankle disability.

f) If the examiner finds that the left knee arthritis was not caused or aggravated by the Veteran's service-connected right ankle disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee arthritis was otherwise etiologically caused or aggravated by his period of service.  

All opinions must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.  If any requested opinions cannot be provided without resorting to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3. When the development requested has been completed, the RO should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


